Court House — Boiler — Repair — Court Fund Funds from the Court Fund may not be legally spent to repair or replace a boiler used to heat the Court House of McClain County, Oklahoma.  The Attorney General has had under consideration your request for an opinion upon the following question: "May funds from the court fund be legally spent to repair or replace a boiler used to generally heat the Court House of McClain County, Oklahoma?" Your attention is directed to 20 O.S. 1304 [20-1304] (1968), which, in part, provides: "Claims against the Court Fund shall include only such expenses as may be lawfully incurred incident to the operation of the court in said county, and are approved by the governing board of the Court Fund or a majority thereof. The term 'expenses' shall include . . . fees of jurors and witnesses, per diem of bailiffs, office supplies, furniture, fixtures and equipment and the maintenance thereof, for the judge's chambers, the court room, the clerk's office, other areas primarily used for judicial functions, and the law library only, judicial robes, printing, the publication of the court dockets in a daily newspaper qualified to publish legal notices in the county, books for records, postage, attorney's fees for paupers, transcripts ordered by the court, part-time help, special services in instances hereafter authorized by law, and redecoration of the court room, the judge's chambers and the clerk's office; . . ." You will note that House Bill No. 1323, of the Second Session, of the Thirty-first Oklahoma Legislature (20 O.S. 1301 [20-1301] — 20 O.S. 1311 [20-1311] (1968)) repealed 62 O.S. 323.1 [62-323.1] (1961), the only provision of law which authorized the repair, maintenance and improvement of county court houses with monies from the Court Fund.  Section 20 O.S. 1304 [20-1304], partially set out above, appears clear and unambiguous and based thereon, it is the opinion of the Attorney General that funds from the Court Fund may not be legally spent to repair or replace a boiler used to heat the Court House of McClain County, Oklahoma.  (W. J. Monroe) ** SEE: OPINION NO. 71-355 (1971) ** ** SEE: OPINION NO. 71-432 (1971) **